United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Shamokin Dam, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1103
Issued: February 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated August 22, 2008 and February 20, 2009, denying
her emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On February 20, 2008 appellant, a 50-year-old window and distribution clerk, filed an
occupational disease claim alleging a worsening of her preexisting depression on January 12,
2007 due to conditions of her federal employment. She stated that her employer caused her
severe mental anguish by placing unnecessary demands on her. Appellant stopped work on
November 8, 2007 and did not return.

In a February 20, 2008 statement, appellant alleged that management verbally and
emotionally abused her and intentionally made extreme demands and imposed extra duties on
her that aggravated her health and her previously diagnosed post-traumatic stress disorder
(PTSD). She noted that she suffered from severe fatigue and exhaustion as a result of having
undergone a bone marrow transplant for nonHodgkins lymphoma in 1995 and that she worked
part time because of her weakened immune system and her endurance capability. Appellant
stated that her managers were aware of her disability.
Appellant indicated that in April 2006, she began working full time “because of a
full time vacancy at my office and I was the only person available to work.” She alleged that the
mail volume tripled at her location during this period of time; due to address changes associated
with local 911 services, and that she performed the duties of two full-time people. Appellant
repeatedly requested help from the officer in charge, but the requests were denied and her
managers showed no concern and blatantly disregarded her requests. She alleged that the
managers in Harrisburg were outwardly abusive when she telephoned them for help, thereby
creating a hostile work environment. The managers made extreme demands on appellant and
made no effort to find personnel in the area to work. Phil Maurosi told her that part-time flexible
(PTF) were more or less expendable, stating, “A PTF, is a PTF, is a PTF.” Appellant stated that
she filed a grievance in order to convert the part-time clerk position to a full-time position and
then sustained her own grievance once she became a manager. Although she allegedly filed the
grievance on the advice of the union president, she was told by management that she broke a rule
by sustaining it and was removed from her job for misconduct. Appellant contended that her
removal was “absolutely unfair and unethical” and the accusations of misconduct were all
erroneous, “since I made every effort to perform my job according to all instructions I received”
and was unaware that she violated any rules. She stated that the employing establishment’s
actions caused severe anxiety and depression.
On February 25, 2008 the employing establishment controverted appellant’s claim. It
contended that her removal for cause on October 2, 2007 was an administrative act and,
therefore, not compensable.
Appellant submitted medical reports from Patricia Horton, Ph.D, a clinical psychologist.
On February 13, 2008 Dr. Horton diagnosed adjustment disorder, with depression and anxiety
and some PTSD. She indicated that appellant’s depression was, in part, due to a “previous work
stress situation.” The record contains reports for the period from October 23, 2007 through
February 19, 2008 from Rochelle Lenker, a physician’s assistant, who treated appellant for
backache and left knee pain and hypertension.
On March 21, 2008 the Office informed appellant that the evidence submitted was
insufficient to establish her claim. It advised her to describe in detail the employment-related
conditions or incidents which she believed contributed to her claimed condition and a detailed
narrative medical report from a psychiatrist that explained how factors of her federal
employment duties contributed to the condition diagnosed. The Office also asked appellant to
provide any evidence she possessed, which demonstrated that her employer erred or acted
abusively in the administrative matters.

2

In an internal memorandum dated April 30, 2007, Harrisburg Operations Manager
Michael Becker provided a synopsis of a grievance settlement involving appellant, “the PTF
clerk in Shamokin Dam.” He stated that in 2006, she was made the officer in charge after it was
determined that the postmaster vacancy was going to be longer than initially anticipated. During
this time, appellant received a grievance requesting the conversion of a “PTF” to “FTR,” which
she sustained. Mr. Becker noted that the postmaster had historically worked approximately four
hours per day. He observed that, as the position appellant agreed to make full time was her own
position, she had “in essence used her federal position for personal gains.”
In an August 31, 2007 letter to Gina Meade, appellant related that a postal inspector had
interrogated her about a customer complaint regarding a certified letter that she had allegedly
handled improperly. She stated that she had received a letter from a disgruntled contractor.
Appellant acknowledged that she opened the letter, read the contents, resealed it and mailed it
back to the sender. She indicated that she was not aware at the time that she had acted
improperly.
In a letter dated September 8, 2007, appellant complained to the employing establishment
that the new postmaster was cutting her hours due to low volume and was performing tasks
formerly assigned to her. She noted that she had worked as a full-time clerk for six months after
the postmaster was transferred to another office in April 2006. Appellant became the officer-incharge and worked full time until April 2007, when she relinquished the position because she did
not have proper staffing and made the decision to go back to being a PTF. She alleged that she
had often asked for help but never received any.
In an undated letter to the employing establishment, appellant advocated for the
conversion of her position from part time to full time. She stated that she had been working as
officer in charge for several months and full-time clerk prior to the current assignment.
Appellant argued that the bylaws of the national agreement called for the conversion of the
position to full time after an employee has worked full time for six months. She also contended
that the establishment of a full-time clerk position would alleviate confusion and delays caused
by changes in the mail due to the addition of “911” services, by allowing the mail to be
transported to the correct location and would provide needed support to accommodate an
increased volume of mail in an expanding community.
The record contains a copy of a November 7, 2007 Equal Employment Opportunity
(EEO) complaint in which appellant alleged that the employing establishment retaliated against
her for sustaining her grievance, which approved the conversion of her position from part time to
full time, by first reducing her hours and then by terminating her employment. Appellant also
alleged discrimination based on sex.
Appellant submitted copies of memorana to the employing establishment, dated
December 28, 2006 to April 13, 2007, requesting additional personnel, in the form of a relief
clerk or postmaster, at the Shamokin Dam location, as well as complaints about general
operating procedures.
In a July 23, 2007 statement made to a postal inspector, appellant indicated that her
decision to convert her position from part time to full time was based on the extreme increase in

3

the volume of mail at that time, due to 911 changes. All of the decisions made in her capacity as
officer in charge were discussed with and made upon the recommendation of, the union
president.
The record contains witness statements from postal customers Yvonne Wersen and
Barbara Adams. Appellant reportedly told Ms. Wersen that she was overwhelmed by the “911”
changes and was experiencing stress, which aggravated her immune system. On April 9, 2008
Ms. Adams stated that she was aware that appellant’s workload increased with the onset of the
“911” address changes. Appellant was frustrated about her inability to keep up with the work
and the fact that the Office was understaffed. On April 21, 2008 Marilyn Beattie, a cleaning
contractor for the employing establishment, stated that appellant was short-staffed and worked
long hours, with no back-up system. She indicated that appellant single-handedly ran an office
that previously had a full-time postmaster and a part-time clerk and that her requests for help
were denied.
In an undated statement, appellant reiterated her claim that she was overworked and
mistreated by management during her tenure at Shamokin Dam. When the former postmaster
transferred to another office, appellant assumed her responsibilities. Appellant managed the
office by herself and was extremely overworked because of the mail changes in the area. When
she requested additional personnel, she was told that “nobody was available” or that there was
not enough space. Appellant was informed by Ms. Meade that according to union agreement, if
a part-time clerk works full time for six continuous months, the part-time clerk qualifies for a
conversion to full time. She reportedly did work six months as a level 06 clerk and filed a
grievance with the union president to establish another full-time position at the office. Appellant
sustained the grievance shortly after she became the officer-in-charge. She was unaware of any
wrongdoings and her intentions were to have adequate staffing. Appellant felt helpless,
frustrated with and totally used by her managers because they were so uncooperative and
unwilling to help with the situation; so, she resigned as the office manager. After her
resignation, her managers became even more abusive and she was told that clerks were
expendable. Appellant was interrogated by a postal inspector as to why she sustained the
grievance and was reprimanded and interrogated by Mike Wolfberg about customer complaints.
Mr. Wolfberg inquired as to why the back door was unlocked, why she failed to respond to a
customer when he wanted his mail before the office was open and about her use of the office
computer. Appellant stated that she believed that the employing establishment was trying to
eliminate her position and “get rid of [her].” As a result of the establishment’s actions, she
became severely depressed and withdrawn. Appellant alleged that, in retaliation for her
resignation, management put her under a microscope and charged her with three counts of
misconduct and unsatisfactory work performance in a letter of removal. She became extremely
overworked and overburdened because of the changes in her office. Appellant’s work schedule
went from 25 hours a week to over 50 hours. She was suffering from extreme depression and
developed physical problems, as a result of the working conditions and the demands placed on
her by her employer. Appellant alleged that she was not given a reason for the denial of her
application for the postmaster position.
On April 23, 2008 the employing establishment responded to appellant’s allegations. The
staffing matrix at Shamokin Dam was one full-time postmaster and one part-time flexible clerk
for lunch relief, Saturday work, occasional holiday work and filling in for the postmaster when

4

he is on leave. Appellant was part time because there was no other position available in this
small office. In order to obtain a full-time position, she would have to transfer to another office
or apply for a promotion into a full-time position. Both of these were available options. The
employing establishment indicated that demands and duties were not extreme and were the same
as assigned to other postmasters and officers in charge.
The employing establishment contended that appellant’s removal for cause was an
administrative act and, therefore, not compensable, as there was no evidence of error or abuse.
Phil Marousi, Acting Manager, Post Office Operations at the time of her removal, stated that
proper procedures were followed during the application process for Shamokin Dam postmaster
and that the hiring review committee did not list her as one of the recommended applicants.
The employing establishment asserted that appellant’s hours were not improperly
reduced. In an office the size of Shamokin Dam, once a PTF reports to work on a scheduled day,
she is guaranteed a minimum of two hours work. PTF hours fluctuate with the workload and can
be as little as 2 hours a week or as much as 56 hours or more, in a week. Appellant’s hours were
reduced from four hours (two in the morning and two for lunch relief) to two hours per day,
because the morning workload did not require two employees to sort the mail.
The employing establishment reported that the mail volume did not triple, as alleged, due
to the “911” changes. In fact, a reduction in mail volume resulted from the automation of the
P.O. Box mail and an increase in direct delivery service to residences from a neighboring
employing establishment, therefore, the time required by postal employees to handle mail in the
office was lessened.1
Mr. Marousi disputed appellant’s claim that she was performing the work of two
full-time people. He stated that the staffing authorized for Shamokin Dam and other employing
establishment of similar size and revenue, was one full-time Postmaster and one PTF Clerk and
the office has never been authorized 16 hours a day for permanent staffing. Mr. Marousi had
explained to appellant that, as a PTF clerk, she was not guaranteed hours and that her schedule
was flexible, dependent upon mail volume fluctuations. He stated that he was not aware of
appellant’s previous health issues.
Mr. Wolfberg, acting Postmaster of Shamokin Dam, advised that he was aware of
appellant’s previous health issues, but noted that she never indicated that she was unable to
perform her assigned duties or that the duties were affecting her in any way. Further, appellant
did have lunch relief and she did at times provide personnel to cover her scheduled time off.
Mr. Wolfberg said that she was working Saturday also and appeared happy to get the overtime.
“[Appellant] did not complain.” Mr. Wolfberg advised that the volume did not triple; rather, it
dropped. He estimated about 50 P.O. Box customers were lost from Shamokin Dam to
Selinsgrove as new rural deliveries. The creation of the rural deliveries for some folks in
Shamokin Dam further reduced workload, in that their mail became automated. That is, letter

1

Mr. Marousi explained that the mail for new residential deliveries resulting from the “911” changes would not
be sorted at or picked up from Shamokin Dam, but from a neighboring employing establishment. That would be a
reduction, not an increase in mail volume.

5

mail was sorted into P.O. box order, so that the time it took to place this mail into the P.O. boxes
was significantly reduced.
The record contains an October 2, 2007 Notice of Removal informing appellant of the
employing establishment’s intent to terminate her employment effective November 10, 2007 for
the following violations: sustaining a grievance to convert her PTF clerk position to a full-time
position; sustaining a grievance to approve an award of compensation for all hours that she was
allegedly performing bargaining unit work while working as a PFT clerk; abusing her position as
a postal employee by opening, examining and resealing certified mail and returning it to sender
without additional postage; and assigning herself a free P.O. box in Shamokin Dam when she
was not a resident of Shamokin Dam. The employing establishment determined that appellant’s
actions were in violation of the 18 U.S.C. § 208(a) and the Standards of Conduct, 5 C.F.R. Part
2635 because she participated in an official capacity in a particular matter that affected her
personal interests. She violated the provisions of the Domestic Manual Manual (DMM) by
refusing mail after it had been opened. Further, appellant improperly awarded herself a free P.O.
box.
In an undated letter, appellant informed the union representative that “management was
breathing heavily down [her] neck and trying to reduce [her] hours at Shamokin [Dam]
[employing establishment.]” She stated that she had no desire to work in other facilities.
Appellant stated, “Just because someone new steps in as OIC, there should be no drastic changes
done that would cause a disruption in the office.” She disagreed with management’s suggestion
that the officer in charge perform clerk duties, because she could not “see how one person
working here can wait on the window (which is busy) and also distribute mail.” Appellant asked
the representative to “tell management to back off and leave [her] alone.”
Appellant submitted a February 27, 2007 report from Dr. John L. Gerdes, a clinical
psychologist, who diagnosed depressive disorder.
In an August 22, 2008 decision, the Office denied appellant’s claim on the grounds that
she had not established a compensable employment factor.
On August 25, 2008 appellant, through, counsel requested an oral hearing. At the
December 8, 2008 hearing, she testified that she was required to work more than 25 hours per
week; that she was handling the workload of two people; and that her requests for assistance
were denied. Appellant stated that the employing establishment’s statement to the effect that
there was no increase in mail volume due to “911” changes was false. She represented that the
number of parcels increased from 20 per day to between 75 and 80 per day, plus mail delivery.
Appellant alleged that the establishment retaliated against her by reducing her hours and that she
was unfairly denied the postmaster position.
Appellant submitted additional medical evidence, including a February 26, 2007 report
from Dr. Gerdes, who diagnosed depression; a February 27, 2007 report from Dr. Hesham I.
Nagi, a treating physician, who diagnosed depression due to stress at work; and a December 14,
2007 report from Dr. Elana T. Bloom, a Board-certified internist, who treated appellant for issues
related to nonHodgkins lymphoma.

6

The union filed a grievance on appellant’s behalf to protest her removal from
employment. After the employing establishment denied the grievance, the union invoked
arbitration. In a November 15, 2008 opinion and award, the arbitration panel found that the
employing establishment had provided appellant with the due process required, had complied
with the procedural requirements of the National Agreement, had proved appellant guilty of the
charges against her and had established that removal was an appropriate penalty for her proven
misconduct. The panel found that appellant was guilty of improperly issuing herself and
approximately 100 customers free P.O. boxes, in violation of applicable regulations; improperly
opening a letter addressed to her and then returning it as refused, without applying return
postage; and sustaining two grievances in which she had a personal interest.
On December 30, 2008 the employing establishment responded to the hearing transcript.
It contended that appellant’s testimony was contradictory, as she first stated that she was
mistreated by her coworkers, yet later testified that she worked alone. The employing
establishment also noted that appellant’s claimed perception that the work was beyond her
capacity to perform was not based on an accurate factual scenario. It stated, “The reality is that
the workload declined.”
By decision dated February 20, 2009, the Office hearing representative affirmed the
August 22, 2008 decision, finding that appellant had not established a compensable factor of
employment.
LEGAL PRECEDENT
To establish a claim that an emotional condition arose in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that he has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to the condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to the
emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of the Federal Employees’ Compensation Act. The same result is reached when the
emotional disability resulted from the employee’s emotional reaction to the nature of his work or
his fear and anxiety regarding his ability to carry out his work duties.3 By contrast, there are
disabilities having some kind of causal connection with the employment that are not covered
under workers’ compensation law because they are not found to have arisen out of employment,
such as when disability results from an employee’s fear of reduction-in-force or frustration from
2

D.L., 58 ECAB 667 (2006).

3

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

7

not being permitted to work in a particular environment or to hold a particular position.4 An
employee’s emotional reaction to an administrative or personnel matter is generally not covered
by workers’ compensation. The Board has held, however, that error or abuse by the employing
establishment in an administrative or personnel matter may afford coverage.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered. If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6
The Board has held that allegations, alone, by a claimant are insufficient to establish a
factual basis for an emotional condition claim but must be substantiated by probative evidence.7
Perceptions and feelings alone are not compensable. To establish entitlement to benefits, a
claimant must establish a basis in fact for the claim by supporting her allegations with probative
and reliable evidence. When the matter asserted is a compensable factor of employment and the
evidence of record establishes the truth of the matter asserted, the Office must base its decision
on an analysis of the medical evidence.8
It is well established that an investigation is generally related to the performance of an
administrative function by the employer and is not a compensable factor absent evidence of error
or abuse.9
With regard to claims under the Act, the Board has held that the determination of an
employee’s rights or remedies under other statutory authority does not establish entitlement to
benefits under the Act. Under the Act, to establish disability, an employee’s injury must be
shown to be causally related to an accepted injury or accepted factors of his or her federal
employment. For this reason, the determinations of other administrative agencies or courts,
while instructive, are not determinative with regard to disability arising under the Act. Findings
4

Id.

5

Margreate Lublin, 44 ECAB 945 (1993). See generally Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on
recon., 42 ECAB 566 (1991).
6

D.L., supra note 2; T.G., 58 ECAB 189 (2006); C.S., 58 ECAB 137 (2006); A.K., 58 ECAB 119 (2006).

7

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M.
Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether
or not the evidence established such allegations).
8

C.F., 60 ECAB ___ (Docket No. 08-1102, issued October 10, 2008).

9

Id.

8

made by the MSPB or EEO Commission may constitute substantial evidence relative to a claim
to be considered by the Office and the Board.10
ANALYSIS
Appellant alleged that management verbally and emotionally abused her and intentionally
made extreme demands and imposed extra duties on her that aggravated her health and her
previously diagnosed PTSD. The Board finds that appellant failed to establish a compensable
factor of employment.
Appellant has alleged that she experienced an emotional reaction to certain employment
duties which, if established, could constitute a compensable factor of employment under the
Act.11 However, she has failed to provide a factual basis for her claim. Appellant alleged that
she was overworked due to a tripling in mail volume resulting from “911” changes and that she
began performing the work of two employees when the postmaster transferred from the
Shamokin Dam location. She asserted that her hours increased from 25 to more than 50 hours
per week and the number of parcels grew from 20 to between 75 and 80 per day, plus mail
delivery. Appellant claimed that she was only employee at her location and that she was given
no relief for lunch or days off.
The employing establishment controverted appellant’s claim that the mail volume tripled
due to the “911” changes, stating that the automation of the P.O. Box mail, plus an increase in
direct delivery service to residences from a neighboring employing establishment, actually
resulted in a reduction in mail volume. The employing establishment disputed that appellant was
performing the work of two full-time people, noting that the office had never been authorized
16 hours a day for permanent staffing. The acting Postmaster advised that appellant never
indicated that she was unable to perform her assigned duties or that the duties were affecting her
in any way; that she did have lunch relief; and he did at times provide personnel to cover her
scheduled time off. He stated that the volume did not triple, but dropped, estimating that about
50 P.O. Box customers were lost from Shamokin Dam to Selinsgrove as new rural deliveries.
The only evidence submitted by appellant in support of her allegations consisted of witness
statements from postal customers, to whom she apparently related her complaints. As their
statements were based upon appellant’s representations, rather than on objective facts, they do
not constitute probative evidence. Moreover, they do not address the specifics of any allegations
raised by appellant. The Board finds that there is insufficient evidence to establish appellant’s
allegations regarding her workload as factual. Therefore, they are not deemed compensable
factors of employment.
Appellant alleged that the employing establishment unfairly terminated her employment
based on erroneous accusations of misconduct; blatantly disregarded her requests for additional
personnel; unfairly denied her application for the postmaster position, without explanation;
reduced her hours in retaliation for resigning her post; inappropriately “put her under a
microscope “ and “breathed down her neck;” and unfairly subjected her to an investigation. The
10

See Beverly R. Jones, 55 ECAB 411 (2004).

11

See supra note 3 and accompanying text.

9

Board finds that these allegations relate to administrative or personnel matters, unrelated to her
regular or specially assigned work duties and, therefore, do not fall within the coverage of the
Act.12 Although the handling of disciplinary actions and leave requests, the assignment of work
duties and the monitoring of work activities are generally related to the employment, they are
administrative functions of the employer and not duties of the employee.13 However, the Board
has also found that an administrative or personnel matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment. In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether the employing establishment acted reasonably.14 In this case, appellant has
not submitted sufficient evidence to show that the employing establishment committed error or
abuse with respect to administrative matters.
Appellant was terminated for cause. Although she contended that she should not have
been terminated because she acted in good faith and was unaware of any wrongdoing, the
evidence of record establishes that appellant issued herself and approximately 100 customers free
P.O. boxes, in violation of applicable regulations, improperly opened a letter addressed to her
and then returning it as refused, without applying return postage and sustained two grievances in
which she had a personal interest. Appellant has not submitted any evidence to refute these
charges. The Board notes, the arbitration panel found that the employing establishment had
proved her guilty of the charges against her and had established that removal was an appropriate
penalty for her proven misconduct. While the determinations of other administrative agencies or
courts, while instructive, are not determinative with regard to disability arising under the Act,
findings made by these agencies may constitute substantial evidence relative to a claim to be
considered by the Office and the Board.15 The Board finds that the employing establishment did
not err in terminating appellant for cause.
Appellant alleged that the employing establishment blatantly disregarded her requests for
additional personnel; unfairly reduced her hours; and improperly denied her application for the
postmaster position. She stated that her supervisor “put her under a microscope,” inquiring as to
why the back door was left unlocked, why she failed to respond to a customer when he wanted
his mail before the office was open and about her use of the office computer. The employing
establishment explained that the workload reduction at Shamokin Dam did not warrant additional
personnel. Further, appellant’s hours as a PTF, which were not guaranteed and fluctuated with
the workload, were reduced from four hours to two hours per day, because the morning workload
did not require two employees to sort the mail. She provided no evidence to support her
contention that her supervisor reduced her hours in retaliation for her resignation as officer in
charge. The employing establishment also stated that proper procedures were followed during
12

See Lori A. Facey, 55 ECAB 217 (2004). See also Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath,
44 ECAB 555, 558 (1993); Apple Gate, 41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 126667 (1988). See also Jimmy B. Copeland, 43 ECAB 339 (1991) (An investigation by the employing establishment is
an administrative matter).
13

Id.

14

See Richard J. Dube, 42 ECAB 916, 920 (1991).

15

See Beverly R. Jones, 55 ECAB 411 (2004).

10

the application process for Shamokin Dam postmaster and that that the hiring review committee
did not list appellant as one of the recommended applicants. Additionally, appellant has
provided no evidence that management’s monitoring of her work activities was unreasonable.
Therefore, there is no evidence of error or abuse with regard to these administrative matters.
Appellant has presented no evidence of administrative error or abuse in the investigation
of actions taken by appellant. The employing establishment’s decision to investigate allegations
that she issued herself and approximately 100 customers free P.O. boxes, in violation of
applicable regulations, improperly opened a letter addressed to her and then returning it as
refused, without applying return postage and sustained two grievances in which she had a
personal interest, was not only reasonable, but appropriate.
Appellant alleged that her managers were verbally and emotionally abusive; that they
were outwardly abusive when she telephoned them for help and created a hostile work
environment; and that Mr. Maurosi told her that PTFs were expendable. While the Board has
recognized the compensability of verbal abuse in certain situations, this does not imply that
every statement uttered in the workplace will give rise to coverage under the Act.16 General
allegations that management treated appellant unfairly and created a hostile environment are
insufficient to establish that harassment did, in fact, occur. As noted, the employing
establishment’s assignment of personnel, absent error or abuse, is not compensable.
Additionally, while Mr. Maurosi’s statement that PTFs are expendable may have offended
appellant, it does not rise to the level of abuse. Thus, the Board finds that appellant has not
established a compensable employment factor under the Act with respect to these allegations of
harassment and verbal abuse..
Appellant asserted her belief that the management was trying to eliminate her job and
“get rid of her.” She also stated that she felt helpless, frustrated and totally used by management.
The Board finds that these feelings must be considered self-generated. Further, appellant
disagreed with management’s decision that postmasters should perform the duties of clerks,
thereby reducing the need for additional employees. The Board has held that an employee’s
dissatisfaction with perceived poor management constitutes frustration from not being permitted to
work in a particular environment and is, therefore, not compensable under the Act.17
Consequently, appellant has not established a compensable factor of employment with regard to
these matters.
As appellant has not established a compensable factor of employment, she has failed to
meet her burden of proof to establish that she sustained an emotional condition in the
performance of duty.18

16

See Leroy Thomas, III, 46 ECAB 946, 954 (1995).

17

See Cyndia R. Harrill,55 ECAB 522.

18

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Margaret S. Krzycki, 43 ECAB 496 (1992).

11

CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 20, 2009 and August 22, 2008 are affirmed.
Issued: February 26, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

